Citation Nr: 1760482	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  09-48 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1974 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board, and, in August 2013, the Board remanded this matter for further development.  In June 2016, this matter was returned to the Board, and the Board denied the claim on the merits.  In March 2017, the Court of Appeals for Veterans Claims (Court), pursuant to a joint motion for remand (JMR) vacated the Board's decision and remanded this matter for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she is entitled to TDIU.  As previously noted in June 2016, the Board denied the Veteran's claim, and, in March 2017 pursuant to a JMR, the Court vacated the Board's decision and remanded this matter for further development.  Specifically, the Court ordered the Board to take steps to associate a transcript of the Veteran's testimony at a hearing held before the Social Security Administration (SSA) with the claims file before reevaluating the Veteran's claim.  As such, this matter must be remanded in order to enforce the Court's remand instructions and associate the SSA transcript with the claims file.  

The Board notes that the Veteran's representative submitted a document which he purported to be a copy of the transcript of the Veteran's testimony before the SSA.  Upon reviewing this document however, the Board finds that this is merely a copy of the minutes of a hearing held before the SSA on July 19, 2007.  Although this is certainly pertinent information, it is not a transcript, and the matter must be remanded in order to associate the SSA transcript with the record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran testified at a hearing before the SSA on July 19, 2007.  Associate a copy of the transcript of the hearing before the Board.  All attempts to obtain this transcript should be documented in the claims file.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

